DETAILED ACTION
	This Office Action is in responsive to Applicants’ Amendments filed on 11/13/2021. Claims 1, 3-8, 10-15 and 17-23 are pending for examination. Claims 1, 8 and 15 are independent Claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7-8, 10 and  14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal et al. (U.S. 2012/0110486 hereinafter Sirpal) in view of Kwak et al. (U.S. 2014/0101575 hereinafter Kwak) in further view of Boonstoppel et al. (U.S. 2015/0121240 hereinafter Boonstoppel).
As Claim 1, Sirpal teaches a content collection method, wherein the method is applied to a smart device having a folding display screen comprising a home screen and secondary screens of which a number is n, and the home screen and the secondary screens are foldable with each other, and the n is a positive integer; the method comprising: 
displaying a target interface on the home screen (Sirpal (¶0161 line 2-9, fig. 7A), first screen displays a target interface (first application 704a and second application 704b).); 
displaying a collection panel in a secondary screen when the secondary screen is in an expanded state (Sirpal (¶0161 line 2-9, fig. 7A, ¶0077 line 5-6, fig. 1B-1G, ¶0078 line 6-14, fig. 1H), second screen display a collection panel (clipboard application 708). Device displays both of screens while in “open” position.); 
acquiring a collection instruction corresponding to target content in the target interface (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard)); and 
adding the target content to the collection panel according to the collection instruction (Sirpal (¶0171 line 12-16, ¶0172), content is copied to the collection panel (universal clipboard)).  
wherein the collection panel comprises a collection operation control; the method further comprises:
receiving a first drag operation signal of which a start position is located at the target content in the target interface and an end position is located at the collection panel (Sirpal (¶0120 line 1-6, ¶0167 line 8-17, ¶0114 line 9-13), a tap is used for item selection. Sirpal further clarifies that the gestures includes a touch/tap to select a content and a flick gesture above the universal clipboard application to copy); and 
generating a collection instruction corresponding to the target content according to the first drag operation signal (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard)).  
the method further comprising:
triggering the displaying of the collection panel on the secondary screen by expanding the folding display screen in a semi-expanded state (Sirpal (¶0079 line 1-6, ¶0077 line 8-11, . 
Sirpal may not explicitly disclose a second drag operation to move item from collection panel to the target application program while Kwak teaches further comprising: 
displaying a user interface of a target application program in the home screen or another secondary screen (Kwak (¶0212, fig. 36), web browser is running on the first display 190a); 
receiving a second drag operation signal of which the start position is located at the target content in the collection panel and the end position is located at the user interface of the target application program (Kwak (¶0212, fig. 36), user drag item T1 from the clipboard to the browser on the first screen); and  
directly 39sharing the target content to the target application program according to the second drag operation signal (Kwak (¶0212, fig. 36), content is shared to the first screen).
Sirpal and Kwak are analogous art to the claimed invention because both are from the field of graphical user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify paste control of Sirpal instead be a drag control taught by Kwak, with a reasonable expectation of success. The motivation for replacing the paste control of Sirpal with the drag control of Kwak would be to allow user to use multi-display apparatus more intuitively and conveniently (Kwak (¶0009)).
Shirpal and Kwak may not explicitly disclose while Boonstoppel teaches:
without converting a format of the target content (Boonstoppel (¶0024 line 6-8), the target object (object received by drag and drop model) is not converted to another format)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify drag object of Sirpal and Kwak without the conversion module as in Boonstoppel, with a reasonable expectation of success. The motivation for replacing drag object of Shirpal and Kwak without the conversion module as in Boonstoppel so that the user need not actively search or install the drag and drop module (Boonstoppel (col. 18 line 12-13)).

	As Claim 3, besides Claim 1, Sirpal in view of Kwak teaches wherein the collection panel comprises a collection operation control; the method further comprises: 
acquiring a first trigger signal corresponding to the collection operation control (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard));  
38adding an interface address corresponding to the target interface to the collection panel according to the first trigger signal (Sirpal (¶0162 line 12-27), content is an address such as hyperlinks).  

	As Claim 7, besides Claim 1, Sirpal in view of Kwak teaches further comprising: 
identifying specified information comprised in the target interface, and the specified information comprises at least one of the following (Sirpal (¶0120 line 1-6), a tap is used for item selection): 
a communication number, an address and a mailbox (Sirpal (¶0162 line 12-27), content is an address such as hyperlinks); and 
adding the specified information to the collection panel (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard)).  

	As Claim 8, Sirpal teaches a content collection apparatus, wherein the apparatus is applied to a user terminal having a folding display screen comprising a home screen and secondary screens of which a number is n, and the home screen and the secondary screens are foldable with each other, and the n is a positive integer; the apparatus comprising: 
a processor (Sirpal (¶0087 line 4-6), processor 204); 
memory for storing executable instructions of the processor; wherein the processor is configured (Sirpal (¶0088 line 2-4), memory 208) to: 
display a target interface in the home screen (Sirpal (¶0161 line 2-9, fig. 7A), first screen displays a target interface (first application 704a and second application 704b).); 
display a collection panel in a secondary screen when a secondary screen is in an expanded state (Sirpal (¶0161 line 2-9, fig. 7A, ¶0077 line 5-6, fig. 1B-1G, ¶0078 line 6-14, fig. 1H), second screen display a collection panel (clipboard application 708). Device displays both of screen while in “open” position.); 
acquire a collection instruction corresponding to target content in the target interface (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard)); 
add the target content to the collection panel according to the collection instruction (Sirpal (¶0171 line 12-16, ¶0172), content is copied to the collection panel (universal clipboard)).  
wherein the collection panel comprises a collection operation control; the method further comprises:
receiving a first drag operation signal of which a start position is located at the target content in the target interface and an end position is located at the collection panel (Sirpal (¶0120 line 1-6, ¶0167 line 8-17, ¶0114 line 9-13), a tap is used for item selection. Sirpal further clarifies that the gestures includes a touch/tap to select a content and a flick gesture above the universal clipboard application to copy); and 
generating a collection instruction corresponding to the target content according to the first drag operation signal (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard)).  
the method further comprising:
triggering the displaying of the collection panel on the secondary screen by expanding the folding display screen in a semi-expanded state (Sirpal (¶0079 line 1-6, ¶0077 line 8-11, ¶0186), device can be in an “easel” position (semi-expanded state) in which the information on both screen 104 and 108 are displayed. The information on the screen 104 and 108 is displayed in the “open” position the same way as in “easel” position. Sirpal (¶0161 line 2-9, fig. 7A), second screen display a collection panel (clipboard application 708). Device displays both of screens while in “open” position). 
Sirpal may not explicitly disclose a second drag operation to move item from collection panel to the target application program while Kwak teaches further comprising: 
display a user interface of a target application program in the home screen or another secondary screen (Kwak (¶0212, fig. 36), web browser is running on the first display 190a); 
receive a second drag operation signal of which the start position is located at the target content in the collection panel and the end position is located at the user interface of the target application program (Kwak (¶0212, fig. 36), user drag item T1 from the clipboard to the browser on the first screen); and  
directly 39share the target content to the target application program according to the second drag operation signal (Kwak (¶0212, fig. 36), content is shared to the first screen).
Sirpal and Kwak are analogous art to the claimed invention because both are from the field of graphical user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify paste control of Sirpal instead be a drag control taught by Kwak, with a reasonable expectation of success. The motivation for replacing the paste control of Sirpal with the drag control of Kwak would be to allow user to use multi-display apparatus more intuitively and conveniently (Kwak (¶0009)).
Shirpal and Kwak may not explicitly disclose while Boonstoppel teaches:
without converting a format of the target content (Boonstoppel (¶0024 line 6-8), the target object (object received by drag and drop model) is not converted to another format)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify drag object of Sirpal and Kwak without the conversion module as in Boonstoppel, with a reasonable expectation of success. The motivation for replacing drag object of Shirpal and Kwak without the conversion module as in Boonstoppel so 

	As Claim 9, besides Claim 8, Sirpal in view of Kwak teaches wherein the processor is further configured to: 
receive a first drag operation signal of which a start position is located at the target content in the target interface and an end position is located at the collection panel (Sirpal (¶0120 line 1-6), a tap is used for item selection); and 
generate a collection instruction corresponding to the target content according to the first drag operation signal (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard)).  

As Claim 10, besides Claim 8, Sirpal in view of Kwak teaches wherein the collection panel comprises a collection operation control; the processor is further configured to: 
acquire a first trigger signal corresponding to the collection operation control (Sirpal (¶0120 line 1-6), a tap is used for item selection); and 
add an interface address corresponding to the target interface to the collection panel according to the first trigger signal (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard)).

	As Claim 14, besides Claim 8, Sirpal in view of Kwak teaches wherein the apparatus is further configured to: 
identify specified information comprised in the target interface, and the specified information comprises at least one of the following (Sirpal (¶0120 line 1-6), a tap is used for item selection): 
a communication number, an address and a mailbox (Sirpal (¶0162 line 12-27), content is an address such as hyperlinks); and 
add the specified information to the collection panel (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard)).  

	As Claim 15, Sirpal teaches a non-transitory computer-readable storage medium having stored thereon a computer program, when the computer program is executed by a processor (Sirpal (¶0088 line 2-4), memory 208), a content collection method is implemented, wherein the method is applied to a user terminal having a folding display screen comprising a home screen and secondary screens of which a number is n, and the home screen and the secondary screens are foldable with 42each other, and the n is a positive integer; the method comprising: 
displaying a target interface on the home screen (Sirpal (¶0161 line 2-9, fig. 7A), first screen displays a target interface (first application 704a and second application 704b).); 
displaying a collection panel in a secondary screen when a secondary screen is in an expanded state (Sirpal (¶0161 line 2-9, fig. 7A, ¶0077 line 5-6, fig. 1B-1G, ¶0078 line 6-14, fig. 1H), second screen display a collection panel (clipboard application 708). Device displays both of screen while in “open” position.); 
acquiring a collection instruction corresponding to target content in the target interface (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard)); 
adding the target content to the collection panel according to the collection instruction (Sirpal (¶0171 line 12-16, ¶0172), content is copied to the collection panel (universal clipboard));
wherein the collection panel comprises a collection operation control; the method further comprises:
receiving a first drag operation signal of which a start position is located at the target content in the target interface and an end position is located at the collection panel (Sirpal (¶0120 line 1-6, ¶0167 line 8-17, ¶0114 line 9-13), a tap is used for item selection. Sirpal further clarifies that the gestures includes a touch/tap to select a content and a flick gesture above the universal clipboard application to copy); and 
generating a collection instruction corresponding to the target content according to the first drag operation signal (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard)).  
the method further comprising:
triggering the displaying of the collection panel on the secondary screen by expanding the folding display screen in a semi-expanded state (Sirpal (¶0079 line 1-6, ¶0077 line 8-11, ¶0186), device can be in an “easel” position (semi-expanded state) in which the information on both screen 104 and 108 are displayed. The information on the screen 104 and 108 is displayed in the “open” position the same way as in “easel” position. Sirpal (¶0161 line 2-9, fig. 7A), second screen display a collection panel (clipboard application 708). Device displays both of screens while in “open” position). 
further comprising: 
displaying a user interface of a target application program in the home screen or another secondary screen (Kwak (¶0212, fig. 36), web browser is running on the first display 190a); 
receiving a second drag operation signal of which the start position is located at the target content in the collection panel and the end position is located at the user interface of the target application program (Kwak (¶0212, fig. 36), user drag item T1 from the clipboard to the browser on the first screen); and  
directly 39sharing the target content to the target application program according to the second drag operation signal (Kwak (¶0212, fig. 36), content is shared to the first screen).
Sirpal and Kwak are analogous art to the claimed invention because both are from the field of graphical user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify paste control of Sirpal instead be a drag control taught by Kwak, with a reasonable expectation of success. The motivation for replacing the paste control of Sirpal with the drag control of Kwak would be to allow user to use multi-display apparatus more intuitively and conveniently (Kwak (¶0009)).
Shirpal and Kwak may not explicitly disclose while Boonstoppel teaches:
without converting a format of the target content (Boonstoppel (¶0024 line 6-8), the target object (object received by drag and drop model) is not converted to another format)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify drag object of Sirpal and Kwak without the conversion module as in Boonstoppel, with a reasonable expectation of success. The motivation for 

	As Claim 16, besides Claim 15, Sirpal in view of Kwak teaches wherein the computer program is executed by the processor to further perform: 
receiving a first drag operation signal of which a start position is located at the target content in the target interface and an end position is located at the collection panel (Sirpal (¶0120 line 1-6), a tap is used for item selection); and 
generating a collection instruction corresponding to the target content according to the first drag operation signal (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard)).  

	As Claim 17, besides Claim 15, Sirpal in view of Kwak teaches wherein the collection panel comprises a collection operation control; the computer program is executed by the processor to further perform: 
acquiring a first trigger signal corresponding to the collection operation control (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard)); and 
adding an interface address corresponding to the target interface to the collection panel according to the first trigger signal (Sirpal (¶0162 line 12-27), content is an address such as hyperlinks).  


Claim 4, 5, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal and Kwak in view of Boonstoppel in further view of Bank et al. (U.S. 2012/0144286 hereinafter Bank).
As Claim 4, besides Claim 1, Sirpal in view of Kwak in further view of Boonstoppel teaches the method further comprises: 
acquiring a second trigger signal corresponding to the screen capture operation control (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard)); 
Sirpal in view of Kwak may not explicitly disclose a screen capture control while Bank teaches:
wherein the collection panel comprises screen capture operation control (Bank (¶0016 fig. 1 item 102), control 102 allows user to capture screen);
performing a screen capture operation on display content in the home screen to obtain a screen capture image (Bank (¶0023 line 12-17), content of screen capture is image); and 
adding the screen capture image to the collection panel (Bank (¶0023 line 6-9), captured content is saved to clipboard).  
	Sirpal and Bank are analogous art to the claimed invention because both are from the field of graphical user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify selection control of Sirpal in view of Kwak in further view of Boonstoppel instead be a selection control taught by Bank, with a reasonable expectation of success. The motivation for replacing the selection control of Sirpal in view of Kwak in 

	As claim 5, besides Claim 1, Sirpal in view of Kwak in further view of Boonstoppel teaches the method further comprises: 
acquiring a third trigger signal corresponding to the screen recording operation control (Sirpal (¶0171 line 12-16, ¶0172), a flick gesture to copy content from one or more application to the collection panel (universal clipboard));
Sirpal in view of Kwak may not explicitly disclose a capture control while Bank teaches:
wherein the collection panel comprises screen capture operation control (Bank (¶0016 fig. 1 item 102), control 102 allows user to capture screen);
performing a screen recording operation on the display content in the home screen to obtain a screen recording video according to the third trigger signal (Bank (¶0023 line 12-17), content of screen capture is video); and 
adding the screen recording video to the collection panel (Bank (¶0023 line 6-9), captured content is saved to clipboard).  
Sirpal and Bank are analogous art to the claimed invention because both are from the field of graphical user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify selection control of Sirpal in view of Kwak in further view of Boonstoppel instead be a selection control taught by Bank, with a reasonable expectation of success. The motivation for replacing the selection control of Sirpal in view of Kwak in 

Claims 11 and 18 are in the same scope as Claim 4 and are rejected for the same reasons.
Claims 12 and 19 are in the same scope as Claim 5 and are rejected for the same reasons.

Claim 6, 13 and 20 -23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal and Kwak in view of Boonstoppel in further view of Johnston, Jr. et al. (U.S. Patent 5,598,524 hereinafter Johnston).
As Claim 6, besides Claim 1, Sirpal in view of Kwak in further view of Boonstoppel may not explicitly disclose while Johnston teaches further comprising: 
wherein the target content comprises a picture, and the sharing the target content comprises sharing the picture directly to the target application program according to the second drag operation signal (Johnston (col. 9 line 26-30, fig. 6b, 6c), an image is dragged from an application window and copied to application window 620).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify content of Sirpal in view of Kwak in further view of Boonstoppel instead be a image taught by Johnston, with a reasonable expectation of success. The motivation for replacing the content of Sirpal in view of Kwak in further view of Boonstoppel with the image of Johnston would be provide a consistent user interface for manipulation of information between and within application programs and within an operating system (Johnston (col. 3 line 1-4)).

As Claim 21, besides Claim 1, Sirpal in view of Kwak in further view of Boonstoppel may not explicitly disclose while Johston teaches wherein acquiring a collection instruction corresponding to the target content in the target interface comprises:
receiving a first drag operation signal which a start position is located at the target content in the target interface and an end position is located at the collection panel Johnston (col. 9 line 26-30, fig. 6b, 6c), an image is dragged from an application window and copied to application window 620); and
generating a collection instruction corresponding to the target content according to the first drag operation signal Johnston (col. 9 line 26-30, fig. 6b, 6c), an image is dragged from an application window and copied to application window 620).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify content of Sirpal in view of Kwak in further view of Boonstoppel instead be a image taught by Johnston, with a reasonable expectation of success. The motivation for replacing the content of Sirpal in view of Kwak in further view of Boonstoppel with the image of Johnston would be provide a consistent user interface for manipulation of information between and within application programs and within an operating system (Johnston (col. 3 line 1-4)).

Claims 13 and 20 are in the same scope as Claim 6 and are rejected for the same reasons.
Claims 22 and 23 are in the same scope as Claim 21 and are rejected for the same reasons
Response to Arguments
Claim Rejections:
As Claim 1, Applicants argue that Sirpal does not teaches “triggering the displaying of the collection panel … in a semi-expanded state” (third paragraph of page 14 in the remarks).

    PNG
    media_image1.png
    151
    653
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive because Sirpal (¶0079) teaches an easel state (semi-expanded state). Both the information on the displays are show in easel state. Sirpal (¶0186) suggests that the configurations between open state and easel state can be interchangeable because they enable both displays.
	Dependent Claims and independent Claims are not allowable for the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143